       Case 4:17-cv-00417-SMR-HCA Document 366 Filed 11/02/20 Page 1 of 1

OFFICE OF THE MONITOR
C.P.X., et al. v. Garcia, et al.
                                                                                           Kelly Dedel, Ph.D.
                                                                                                    Monitor
                                                                                    Daphne Glindmeyer, M.D.
                                                                                       Subject Matter Expert

                                                                                              16 Rock Street
                                                                                      Cody, Wyoming 82414
                                                                    (503) 799-0915 | kelly.dedel@gmail.com

                                                                                            November 2, 2020
Via Email
The Honorable Stephanie M. Rose
United States District Court
Southern District of Iowa
123 East Walnut Street
Des Moines, IA 50309

Re: C.P.X. et al. v. Garcia, et al., 4:17-cv-00417

Dear Judge Rose,

        I write to respectfully request a modification to the Court’s deadlines for the Monitor’s first
report (“Initial Report”). Your Trial Order (dkt. 328) requires the Monitor to file an Initial Report within
180 days of entry of the Remedial Plan, which was accepted by the Court on July 27, 2020. In addition,
the Remedial Plan (dkt.351-1) requires the Monitor to provide the Parties with a draft within 30 days of
the due date, to allow for a 15-day review/comment period and a 15-day revision period.

        These due dates fall across the Christmas and New Year’s holidays in a manner that may prove
challenging. Per the timelines above, the Monitor would deliver the draft report to State/Plaintiffs by
Thursday, December 24, 2020; the State/Plaintiffs would provide comments to the Monitor by Friday,
January 8, 2021; and the final report would be due to the Court by Saturday, January 23, 2021.

       I seek modification to account for the likelihood that the Parties, DHS and facility staff who are
needed for review and fact-checking will be on vacation during significant portions of the December 24,
2020—January 8, 2021 time period. Therefore, I would like to propose the timeline below:
            • Monitor delivers draft report to State/Plaintiffs by Monday, January 4, 2021
            • State/Plaintiffs provide comments to the Monitor by Tuesday, January 19, 2021
            • Monitor provides the final report to the Court by Wednesday, February 3, 2021

        I have discussed this proposal with both Parties, who are in agreement. If the Court grants this
request, I respectfully ask that this letter is filed on the docket. Please do not hesitate to contact me if you
would like to discuss this matter further.

Sincerely,



Kelly Dedel, Ph.D.
Monitor
